OPINION
PER CURIAM
There is no evidence in this case tending to show that the defendant, The Logan Gear- Company, had any knowledge that the decedent was going to work in close proximity to the electrical equipment, and no evidence tending to show that the defendant was chargeable with such knowledge. This equipment carried a very high and dangerous voltage of electricity and. so far as appears from the evidence, this fact was unknown to the decedent. Under these circumstances there was no duty to warn the decedent of his danger. The decedent was working for an independent contractor and was under the direction of one of its steamfitters, to whom he was an assistant. The independent contractor undertook, in its own way, to' do the work of staying a pipe which was vibrating, and caused a bolt to be put through the wall from the boiler room into the transformer room, and the hole through wihch this bolt for staying purposes was put, came out about twelve feet from the floor just back of the electrical equipment which was near the wall. The decedent was found dead at the foot of a ladder which had been placed at this point in the transformer room, and the only available information as to whether he had gone up the ladder was that a washer had been put on the protruding bolt preparatory to screwing on the nut. The decedent went in to put on the washer and nut by direction of the steamfitter. Without knowledge on the part of the defendant company that the work was to be done in this way, there could be no liability.
In our judgment the court below did not err in directing a verdict for the defendant. Judgment will therefore be affirmed.
Judgment affirmed.
WILLIAMS and LLOYD, JJ, concur.
RICHARDS, J, not participating.